

117 HR 4976 IH: Ensuring PFAS Cleanup Meets or Exceeds Stringent Standards Act
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4976IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Ms. Slotkin (for herself and Mr. Khanna) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Transportation and Infrastructure, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to ensure that removal and remedial actions relating to PFAS contamination result in levels meeting or exceeding certain standards, and for other purposes.1.Short titleThis Act may be cited as the Ensuring PFAS Cleanup Meets or Exceeds Stringent Standards Act. 2.Standards for response actions with respect to PFAS contamination(a)In generalIn conducting a response action to address perfluoroalkyl or polyfluoroalkyl substance contamination from Department of Defense or National Guard activities, the Secretary of Defense shall conduct such actions to achieve a level of such substances in the environmental media that meets or exceeds the most stringent of the following standards for each applicable perfluoroalkyl or polyfluoroalkyl substance in any environmental media:(1)A State standard, in effect in the State in which the response action is being conducted, as described in section 121(d)(2)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(ii)).(2)A Federal standard, as described in section 121(d)(2)(A)(i) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9621(d)(2)(A)(i)).(3)A health advisory under section 1412(b)(1)(F) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(1)(F)).(b)DefinitionsIn this section:(1)Perfluoroalkyl or polyfluoroalkyl substanceThe term perfluoroalkyl or poly­fluo­ro­al­kyl substance means any man-made chemical with at least one fully fluorinated carbon atom.(2)Response actionThe term response action means an action taken pursuant to section 104 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601).(c)Savings clauseExcept with respect to the specific level required to be met under subsection (a), nothing in this section affects the application of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607).